Citation Nr: 1733218	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee. 

2.  Entitlement to a disability rating in excess of 30 percent for degenerative arthritis of the cervical spine. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for thoracolumbar spine disability, to include spinal cysts. 

5.  Entitlement to service connection for bilateral hip disability. 

6.  Entitlement to service connection for bilateral lower extremity neuropathy. 



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976.  He also served in the Air Force Reserve from February 1982 to November 1985.  His case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015 the Board rendered a decision on the Veteran's claim for service connection for headaches, and remanded the other issues.  In April 2016 the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") vacated the Board's decision and remanded the case pursuant to a joint motion for partial remand (JMR).  The case was subsequently remanded by the Board in July 2016 for additional adjudication.  

The issues of service connection for a psychiatric disorder and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) were previously on appeal.  A May 2017 RO rating decision in part granted service connection for a psychiatric disorder and entitlement to TDIU effective December 10, 2015.  In June 2017, the Veteran's attorney filed a notice of disagreement with the effective dates assigned.  These issues have been granted, and the RO is to take action on the appellant's notice of disagreement.  

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia of the left knee is manifested by painful motion and limitation of flexion to no less than 70 degrees and with full extension to 0 degrees; ankylosis, subluxation, lateral instability, locking, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum has not been present.

2.  The Veteran's service-connected degenerative arthritis of the cervical spine is manifested by pain and limitation of motion of with flexion limited to 6 degrees at its worst; it is not manifest by any ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee based on subluxation or instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a separate 10 percent rating for painful motion of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for a rating in excess of 30 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242 (2016)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends asserts that his service-connected chondromalacia of the left knee and his service-connected degenerative arthritis of the cervical spine warrant disability ratings in excess of those assigned.  

In May 2017, the Veteran's attorney argued that November 2015 Disability Benefits Questionnaires were inadequate as the examiner was unable to provide an opinion due to an unclear examination request.  The Board has construed this as an argument about the adequacy of the examinations and opinions regarding the service connection claims, which are being remanded for new VA examinations and opinions.  The VA examination reports from 2015 are adequate for purposes of rating the currently service-connected disabilities as they are fully descriptive of the disabilities at issue and the limitations of activity imposed by the disabilities.   

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

I.  Left Knee

Service connection for chondromalacia of the left knee has been in effect at a 10 percent disability rating since April 1986.  The record reveals that the Veteran has been treated for complaints of left knee pain at VA facilities.

In November 2009 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported being able to stand for one hour; walk 1/4 mile; and that he used a brace on his left knee.  On physical examination gait was normal with no evidence of abnormal weight bearing.  There was crepitus, but no instability or other abnormality of the left knee.  Range of motion was flexion to 125 degrees and extension to 0 degrees.  There was no evidence of pain on motion, and repetitive motion testing did not indicate any additional pain or functional limitation.  There was no evidence of ankylosis.  

In April 2011 another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of pain, weakness, and stiffness to left knee.  The Veteran had daily flare ups manifested by pain.  He also indicated that he used a cane to walk for short distances and that he wears a knee brace and that he is predominantly in a wheelchair.  However he reported he could perform his daily activities, to include climbing stairs, albeit with pain.  Range of motion testing of the left knee revealed flexion to 107 degrees and extension to 0 degrees.  While there was pain on motion there was no evidence of instability or effusion.  X-ray examination revealed normal findings.  The diagnosis was chondromalacia of the left patella.  

In December 2015 the most recent examination of the Veteran was conducted.  The Veteran reported complaints of pain but no functional impairment of the left knee.  He denied flare ups of the condition.  Repetitive range of motion testing of the left knee revealed:  flexion to 70 degrees and extension to 0 degrees.  There was no evidence of pain on weight bearing, crepitus or tenderness.  There was no evidence of ankylosis and stability testing revealed no subluxation or instability.  The Veteran did report using both a cane and a wheel chair.  

The Veteran is assigned a 10 percent disability rating for chondromalacia of the left knee under Diagnostic Code 5257 which contemplates other impairment of the knee with recurrent subluxation or lateral instability.  Disability ratings assignable are 10 percent (slight), 20 percent (moderate), and 30 percent (severe).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree at which the ankylosis occurs.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The current rating is assigned based on a diagnostic code predicated on other impairment of the knee such as lateral instability or recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  That type of knee impairment was not found on examination or reported by the Veteran during examination.  This is understandable as the rating was initially assigned effective April 1986.  Regardless, there is no indication that moderate recurrent subluxation or lateral instability has been present during the course of this appeal.  In fact, the examination findings reflect the opposite.  Thus, a higher rating is not warranted when considering Diagnostic Code 5257.  It appears that the manifestations of the Veteran's knee disability have changed over the years.

To that end, the evidence now reflects painful motion of the knee with limitation of knee flexion at most to 70 degrees and no limitation of extension.  Such limitation of motion does not meet the requirements for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, 38 C.F.R. § 4.59 indicates that it is the intent of the Rating Schedule to recognize painful motion with joint pathology as productive of disability and that such is entitled to at least the minimum compensable rating for the joint.  As the Veteran is not rated for limitation of motion of the left knee joint and has painful motion, the Board finds that a separate rating for painful left knee motion is warranted.  

There is no evidence of ankylosis or any other symptoms which warrant the assignment of higher or separate disability ratings.  

In summary, a separate 10 percent rating is warranted for painful motion of the left knee in addition to the presently assigned 10 percent rating for other impairment of the knee.  No higher or separate ratings are warranted.  

II.  Cervical Spine

The Veteran claims that his service-connected arthritis of the cervical spine warrants a disability rating in excess of 30 percent.  The Board notes that the Veteran receives separate disability ratings for radiculopathy of both upper extremities as being associated with his cervical spine arthritis.  

In November 2009 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of neck pain with radiation in to his arms.  Along with stiffness, decreased range of motion, weakness and spasm.  He denied flare ups of the condition.  Physical examination of the cervical spine did not reveal any evidence of atrophy or spasm.  Guarding, tenderness, and pain with motion were noted.  There was no evidence of ankylosis of the cervical spine.  Range of motion of the cervical spine was: flexion to 45 degrees; extension to 45 degrees; left lateral flexion to 25 degrees; right lateral flexion to 20 degrees; and lateral rotation to 65 degrees on both the left and right.  Pain on motion was observed.  

In April 2011 another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of pain, stiffness and weakness of the neck.  He had flare ups causing pain 3 times per week.  After repetitive motion testing, range of motion of the cervical spine was:  flexion to 6 degrees; extension to 18 degrees; left lateral flexion to 8 degrees; right lateral flexion to 10 degrees; left lateral rotation to 36 degrees; and right lateral rotation to 40 degrees.  Pain on motion was observed, but there was no evidence of ankylosis.  

In December 2015 the most recent VA examination of the Veteran was conducted.  The Veteran reported complaints of neck pain, headaches, and limited range of neck motion.  He reported flare ups of the condition while driving and watching television but no functional loss or impairment.  Testing revealed range of motion of the cervical spine was:  flexion to 10 degrees; extension to 25 degrees; left lateral flexion to 15 degrees; right lateral flexion to 15 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 20 degrees.   Pain on motion was observed, along with some localized tenderness.  There was no evidence of guarding, muscle spasm, or ankylosis.  

The Veteran's arthritis of the cervical spine is rated at a 30 percent rating under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a rating in excess of the presently assigned 30 percent the evidence would need to show unfavorable ankylosis of the entire cervical spine.  Id.  Simply put, the evidence does not show that the Veteran has ankylosis of any portion of the cervical spine, let alone the entire cervical spine or at an unfavorable degree. 

The Board also notes that separate ratings are also already assigned based on the neurological symptomatology shown to be present and related to the cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  No neurological symptomatology other than the service-connected radiculopathy is shown or alleged.  To the extent the Veteran asserts that he has headaches as a result of his cervical spine disability, this will be the subject of a later adjudication as that claim is being remanded to the AOJ.  It is noted that radiating pain from a spine disability is accounted for in the currently assigned rating.  Id.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for chondromalacia of the left knee based on recurrent subluxation or lateral instability is denied. 

A separate 10 percent disability rating for painful motion of the left knee is granted throughout the course of the appeal.  

A disability rating in excess of 30 percent for degenerative arthritis of the cervical spine is denied. 


REMAND

From February 1982 to November 1985 the Veteran served in the Air Force Reserve, several prior decisions erroneously indicate that this was active duty service when it was not.  It is unclear if all of the Veteran's Air Force Reserve records have been obtained, and periods of possible service in 1983, when the Veteran was in a motorcycle accident, need to be verified.  Also the Veteran has reported injuries during parachute training during his period of active duty in the Army from July 1974 to June 1976.  Review of the evidence of record does not support that he was awarded a parachute badge, or engaged in parachute training.  His Army service personnel records should also be obtained.  

A prior VA examination for headaches, indicated that the Veteran did not have a headache disability separate from his service-connected arthritis of the cervical spine.  However, subsequent VA treatment records show complaints of headaches.  Another examination is warranted.  

As noted by the Veteran's attorney in May 2017, opinions regarding the remaining claims were not obtained as previously requested by the Board, apparently due to an unclear examination request being sent to the VA examiner.  This should be remedied on remand.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's service personnel records for his period of active duty in the Army from July 1974 to June 1976 and for his period of service in the Air Force Reserve from February 1982 to November 1985.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The dates of the Veteran's periods of Active Duty for Training and Inactive Duty for Training should be verified.  A retirement point summary will not satisfy this instruction.  This instruction can be satisfied by obtaining Leave and Earning Statements for the relevant period from the Defense Finance and Accounting Service if such records reflect the periods of service.  

3.  Then, the Veteran should be afforded a VA examination by a physician to address the presence and etiology of the Veteran's claimed bilateral hip and thoracolumbar spine disabilities (including neuropathy).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each hip disorder and each thoracolumbar spine disorder (including neuropathy) present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a) originated during his period of active service in the Army from July 1974 to June 1976 or is otherwise etiologically related to his military service, to specifically include the Veteran's competent reports of a tank casing falling on his head; 

b) was caused by his service-connected cervical spine disability; 

c) was worsened by his service-connected cervical spine disability; 

d) was caused by his service-connected right shoulder disability; 

e) was worsened by his service-connected right shoulder disability; 

f) was caused by his service-connected left knee disability; or

g) was worsened by his service-connected left knee disability

The examiner is specifically asked to address whether the Veteran has a low back disability.  The Board notes that the April 2011 examination report shows a diagnosis of degenerative disc disease, cervical, thoracic, and lumbar spine, while the November 2015 examination report states the Veteran has not been diagnosed with a thoracolumbar spine condition.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of a tank casing falling on his head in service, as well as his reports of alteration of gait resulting from his service-connected disabilities. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed headache disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state whether the Veteran has a current headache disorder which is independent of his service-connected cervical spine arthritis.  If so, whether the headaches at least as likely as not (a 50 percent probability or greater) 

a) originated during his period of active service from 1974 to 1976 or are otherwise etiologically related to his military service, to specifically include the Veteran's competent reports of a tank casing falling on his head;

b) were caused by the Veteran's service-connected cervical spine disability; or

c) were worsened by the Veteran's service-connected cervical spine disability.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

5.  Finally, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


